PER CURIAM
This is an appeal from a denial of an application for relief pursuant to the provisions of Criminal Procedure Rule No. 1 F.S.A. ch. 924 Appendix. We affirm.
It appears, from the transcript of the trial proceedings, that the appellant had counsel at the time of the trials which resulted in the convictions involved here. Therefore, having had counsel at the time of his trials [even though he may have plead guilty] there is no merit to his contention that he was denied due process because counsel could have made appropriate motions to have the pleas of guilty set aside. See: § 909.13, Fla.Stat., F.S.A.; Jackman v. State, Fla.App.1964, 160 So.2d 554, and authorities cited therein.
Affirmed.